993 A.2d 1225 (2010)
202 N.J. 28
In the Matter of Nathan SNYDER, an Attorney at Law.
D-79 September Term 2009, 065683.
Supreme Court of New Jersey.
June 2, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-350, concluding that NATHAN SNYDER of VOORHEES, who was admitted to the bar of this State in 1990, should be admonished for the unethical conduct established in District Docket No. XIV-2008-0486E;
And the Court having determined from its review of the record that respondent's actions constitute minor unethical conduct that warrants treatment under Rule 1:20-3(i)(2);
And good cause appearing;
It is ORDERED that NATHAN SNYDER perform three-way reconciliations of his attorney trust account on a monthly basis and submit proof thereof to the Office of Attorney Ethics for a period of six months; and it is further
ORDERED that the Director of the Office of Attorney Ethics shall report to the Court regarding respondent's compliance, and on report by the Director that NATHAN *1226 SNYDER has complied with said conditions, District Docket No. XIV-2008-0486E shall be dismissed.